         Case 1:19-cv-03557-RDM Document 37 Filed 03/12/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  COMMITTEE ON OVERSIGHT AND
    REFORM, UNITED STATES HOUSE
    OF REPRESENTATIVES,

                                Plaintiff,

         v.                                               No. 19-cv-3557 (RDM)

  WILLIAM P. BARR, in his official capacity
    as Attorney General of the United
    States, et al.,

                                Defendants.


                                   JOINT STATUS REPORT

        The parties respectfully submit this further report on their continuing efforts to resolve

their differences over the subpoenas served on Defendants Barr and Ross, in their official

capacities, by Plaintiff, the Committee on Oversight and Reform of the U.S. House of

Representatives, in accordance with the parties’ Joint Status Report of February 27, 2020 (ECF

No. 35), and the Court’s Minute Order of February 28, 2020. Since their February 27 report, the

parties have continued to confer and exchange written proposals concerning the additional

documents sought by the subpoenas apart from those identified by the Committee as “priority”

documents. The parties respectfully propose, therefore, that they update the Court again on their

efforts to reach an accommodation concerning these documents in the joint status report due

March 20, 2020, concerning next steps in the litigation. See Minute Order dated March 10,

2020.

                                               Respectfully submitted,

                                               /s/ Douglas N. Letter
                                               Douglas N. Letter (DC Bar No. 253492)
Case 1:19-cv-03557-RDM Document 37 Filed 03/12/20 Page 2 of 3



                              General Counsel
                           Todd B. Tatelman (VA Bar No. 66008)
                              Principal Deputy General Counsel
                           Megan Barbero (MA Bar No. 668854)
                              Deputy General Counsel
                           Josephine Morse (DC Bar No. 1531317)
                              Deputy General Counsel
                           Adam A. Grogg (DC Bar No. 1552438)
                              Associate General Counsel

                           OFFICE OF GENERAL COUNSEL
                           U.S. HOUSE OF REPRESENTATIVES
                           219 Cannon House Office Building
                           Washington, D.C. 20515
                           Telephone: (202) 225-9700
                           douglas.letter@mail.house.gov

                           David A. O’Neil (DC Bar No. 1030615)
                           Anna A. Moody (DC Bar No. 1047647)
                           Laura E. O’Neill (DC Bar No. 1033764)
                           Nathaniel Johnson (DC Bar No. 241433)

                           DEBEVOISE & PLIMPTON, LLP
                           801 Pennsylvania Ave. NW
                           Washington, D.C. 20004
                           Telephone: (202) 383-8000

                           Counsel for Plaintiff the Committee on Oversight
                              and Reform, U.S. House of Representatives

                           JOSEPH H. HUNT
                           Assistant Attorney General

                           DAVID M. MORRELL
                           Deputy Assistant Attorney General

                           ELIZABETH J. SHAPIRO
                           Deputy Director

                           James J. Gilligan
                           JAMES J. GILLIGAN
                           Special Litigation Counsel

                           GARY D. FELDON (DC Bar No. 987142)
                           STEVEN A. MYERS (NY Bar No. 4823043)
                           Trial Attorneys




                              2
        Case 1:19-cv-03557-RDM Document 37 Filed 03/12/20 Page 3 of 3




                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   P.O. Box 883
                                   Washington, D.C. 20044
                                   Telephone: (202) 514-3358
                                   Fax:        (202) 616-8470
                                   E-mail:     james.gilligan@usdoj.gov

                                   Attorneys for Defendants

March 12, 2020




                                      3
